Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00193-CV
____________
 
HELENE E. HOLT and BYRON K. ROBINSON, Appellants
 
V.
 
WILLIE and IDA McQUEEN, Appellees
 
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 919040
 

 
M E M O R
A N D U M   O P I N I O N




This
appeal is from a judgment signed February 13, 2009, in a forcible detainer
action. The clerk=s record has not been filed.  The clerk responsible for
preparing the record in this appeal informed the Court appellants did not make
arrangements to pay for the record.        On May 4, 2009, notification was
transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellants paid or made
arrangements to pay for the record and provided this Court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellants have not provided this court with proof of payment for the
record.  
In
addition, on May 29, 2009, appellees notified this Court that appellants have
surrendered possession of the  real property at issue.  Therefore, appellees
assert that the issues in this appeal have been rendered moot.  See Marshall
v. Housing Auth., 198 S.W.3d 782, 787 (Tex. 2006) (holding an appeal from a
determination of possession in a forcible detainer action may be rendered moot
when the party opposing possession Ahas no basis for claiming a current
right to possession@).  In Marshall, the issue of possession was rendered 
moot because the lease had expired and because appellants presented no other
basis for claiming a current, actual right to possession thereafter.  See
id. at 784.  
On June
2, 2009, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating this Court=s jurisdiction or before June 15,
2009.  See Tex. R. App. P.
42.3(a).  No response was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.